DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 5, 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of an informality. It is suggested that Applicant amend the abstract as follows:
-- Systems, methods and products in which a neural network is trained with a set of feed records constructed using information from both item-specific records and item type records to generate a self-defined vector space in which vehicle characteristic vectors can be defined. The trained neural network then generates a vehicle characteristic vector  for each of a set of inventory records. Consumer usage data is collected and a vehicle of interest is identified. A vehicle characteristic vector encoding the vehicle of interest is generated, and is used to compute a dot product as a similarity score for each inventory record's vehicle characteristic vector. The scores corresponding to the different inventory records are ranked, and a notification is provided to the consumer identifying inventory records that are similar to the vehicle of interest. -- 

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- training the neural network with a set of feed records, wherein each feed record  corresponds to an individual vehicle and comprises a first portion of information from an item-specific record and a second portion of information from an item type record; --
Claim 3
-- The method of claim 1, further comprising generating the feed records from the plurality  of inventory records and a set of vehicle type records, wherein information extracted from each inventory record is included in exactly one feed record, and wherein information extracted from each vehicle type record is included in one or more feed records. --
Claim 9
-- training the neural network with a set of feed records, wherein each feed record  corresponds to an individual vehicle and comprises a first portion of information from an item-specific record and a second portion of information from an item type record; --
Claim 11
-- The system of claim 9, further comprising generating the feed records from the plurality  of inventory records and a set of vehicle type records, wherein information extracted from each inventory record is included in exactly one feed record, and wherein information extracted from each vehicle type record is included in one or more feed records. --
Claim 15
-- training the neural network with a set of feed records, wherein each feed record  corresponds to an individual vehicle and comprises a first portion of information from an item-specific record and a second portion of information from an item type record; --
Claim 17
-- The computer program product of claim 15, further comprising generating the feed records from the plurality  of inventory records and a set of vehicle type records, wherein information extracted from each inventory record is included in exactly one feed record, and wherein information extracted from each vehicle type record is included in one or more feed records. --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150363865 A1 - hereinafter "Ramanuja", in view of US 20200234357 A1 - hereinafter "Price", and in view of US 10325315 B1 - hereinafter "Tang".

With respect to claim 1, Ramanuja teaches,
A method implemented in a vehicle data system comprising: - vehicle data system [0019]; 120 (Fig. 1)
for each of a plurality of inventory records, generating - "In a step 206, the recommendation engine may then access one or more databases of dealer inventory for corresponding vectors of in-stock vehicles. This may further include recommendation engine 199 generating corresponding feature vectors for identified vehicles. In other embodiments, the feature vectors may be generated beforehand." [0059]; Fig. 2
collecting usage data corresponding to a consumer’s usage activity on the vehicle data system; - "FIG. 2 is a flowchart 200 depicting operation of an embodiment. At a step 202, recommendation engine 199 may receive an input of a virtual or query vehicle. As noted above, this may comprise a user navigating a website to select one or more features of a vehicle make, model, trim, etc." [0059]; Fig. 2
identifying a vehicle of interest from the collected usage data; generating a vehicle characteristic vector encoding the vehicle of interest; - "FIG. 2 is a flowchart 200 depicting operation of an embodiment. At a step 202, recommendation engine 199 may receive an input of a virtual or query vehicle. As noted above, this may comprise a user navigating a website to select one or more features of a vehicle make, model, trim, etc. Recommendation engine 199 may then, in a step 204 transform the features of the query vehicle into one or more numerical vector values." [0059]
generating a score for each inventory record based on the corresponding vehicle characteristic vector and the vehicle characteristic vector for the vehicle of interest; and - "In a step 208, the vectors for the query vehicle and the inventory vehicles are compared. A similarity score is then calculated in a step 210. In some embodiments, the scores may be normalized. Finally, a list of vehicles may be presented in a step 212." [0059]. "As noted above, once the vehicle parameters have been transformed into the corresponding vectors, a similarity score between the query vehicle and the inventory vehicles may be determined." [0074]. "After the user inquiry is received by recommendation engine 199, the similarity score between this inquiry and all inventory (in this dealership) is calculated." [0089]. "In particular, in some embodiments, after the inquiry vehicle is inputted into recommendation engine 199, and all inventory vehicles (in the dealership) have been calculated with a similarity score, recommendation engine 199 is operable to perform the following:" [0090]
providing a notification identifying one or more of the inventory records based on a rank of the inventory record scores. - "Finally, a list of vehicles may be presented in a step 212."; Fig. 2. [0059]. "Finally, the resulting similarity scores for all the inventory vehicles may be displayed, as shown in FIG. 4P. In the example illustrated, after appropriate weighting and application of the bias function, Vehicle 4 has the highest similarity score." [0107]
Ramanuja does not explicitly teach executing a neural network of a vehicle data system; training the neural network with a set of feed records, wherein each feed record 
However, in the analogous field of neural networks, Price teaches:
"At block 410, one or more embodiments include receiving at least a first data set (item-specific record) and at least a second data set (item type record), where the first data set, and the second data set can be from a corpus of one or more expert automobile reviews, and a corpus one or more user reviews....Each of the first data set and the second data set can include generic text (second portion of information) related to automobile makes and models, e.g., multiple and different kinds of cars by make and model, and at least one specific text (first portion of information) related to at least one feature of at least one of the automobile makes and models." [0067]; Fig. 4
A first and second data set of a particular car are interpreted as a feed record.
"At block 425, one or more embodiments include generating a machine learning model (MLM) based on the first data set and the second data set. In one or more embodiments, the MLM is trained ..." [0069]
"In one or more embodiments, as the one or more models are trained, the one or models can determine that a particular expert or user review is referring to a particular vehicle feature or features based on previously processed data associated with other expert or user reviews in database 121A and/or 121B, which can enhance the accuracy of the model, e.g. 112a, 112b, by adding additional training steps or layers (e.g. a neural network) based on the confirmation (and before receiving any user requests) and/or the training component 108 can be configured to skip fully processing an expert or user review when generic language associated with a specific automobile feature, e.g., language referring to a specific automobile feature, and the underlying relationship associated therewith, can be determined from an already processed expert or user review." [0032]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ramanuja with Price's teachings because doing so would provide Ramanuja's system with the ability to improve the quality of responses associated with electronic search requests in the automobile context, as suggested by Price [0002].
Ramanuja does not explicitly teach for each of a plurality of inventory records, generating by the neural network a vehicle characteristic vector encoding the inventory record;
However, in analogous art for neural networks, Tang teaches:
"Server system 105 may receive a plurality of images to generate an attribute identification function in step 1502. These images may be collected by image classifier 130. In some aspects these images may be scraped from, for example, websites and/or inventories of vehicle dealers or vehicle manufacturers. The collected images may be associated with metadata describing the type of image and whether the image is exterior or interior." (col. 23:7-14)
"In step 1702, server system 105 may partition model data in a training data set and a validation data set. For example, server system 105 may receive a plurality of images of the exterior of vehicles. The images may be associated with metadata describing attributes of the vehicle in the image." (col. 26:47-51)
"In step 1706, server system 105 may generate output vectors based on metadata of the training data set. For example, based on the images in the training data set, the server system may generate a desired output vector identifying vehicle make and model that is included in the training data set."
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ramanuja and Price with Tang's teachings because doing so would provide Ramanuja/Price's system with the ability to facilitate the provision of personalized outputs for specified vehicles in real time, as suggested by Tang (col:1:63-67).

With respect to claim 9, Ramanuja teaches,
A system for generating vehicle encodings, the system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform: - vehicle data system [0019][0111]; 120 (Fig. 1)
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Ramanuja teaches,
A computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform: - [0111]
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 3, 11 and 17, Price teaches
generating the feed records from the plurality from each inventory record is included in exactly one feed record, and wherein information extracted from each vehicle type record is included in one or more feed records. - "At block 410, one or more embodiments include receiving at least a first data set (item-specific record/inventory record) and at least a second data set (item type record/vehicle type record), where the first data set, and the second data set can be from a corpus of one or more expert automobile reviews, and a corpus one or more user reviews....Each of the first data set and the second data set can include generic text (vehicle type record information) related to automobile makes and models, e.g., multiple and different kinds of cars by make and model, and at least one specific text (inventory record information) related to at least one feature of at least one of the automobile makes and models." [0067]; Fig. 4. A first and second data set of a particular car are interpreted as a feed record.

With respect to claims 4, 12 and 18, Price teaches,
wherein each feed record includes one or more pieces of information that are generated by the vehicle data system and are not contained in the inventory records and the vehicle type records. - "At block 410, one or more embodiments include receiving at least a first data set and at least a second data set, where the first data set, and the second data set can be from a corpus of one or more expert automobile reviews, and a corpus one or more user reviews." [0067]; Fig. 4. "In one or more embodiments, the ingested texts from the expert review vehicle database 121A, and/or the user review vehicle database 121B, and/or the vehicle databases 121C . . . 121N can be pre-processed by the pre-processing component 107 before being used by the training component 108 to train the models, e.g. removing some or all of verbs, pronouns, and stop words from ingested sentences, removing sentences that are irrelevant, e.g. having nothing to do with vehicles (such as a copyright statement in an article review)." [0037] Reviews from vehicle databases 121C...121N are interpreted as the one or more pieces of information. A first and second data set of a particular car are interpreted as a feed record.

With respect to claim 7, Price teaches,
wherein the inventory records are retrieved from a first data source and the item type records are retrieved from a second data source which is different from the first data source. - "At block 410, one or more embodiments include receiving at least a first data set (item-specific record/inventory record) and at least a second data set (item type record/vehicle type record), where the first data set, and the second data set can be from a corpus of one or more expert automobile reviews (data source), and a corpus one or more user reviews (data source)....Each of the first data set and the second data set can include generic text (vehicle type record information) related to automobile makes and models, e.g., multiple and different kinds of cars by make and model, and at least one specific text (inventory record information) related to at least one feature of at least one of the automobile makes and models." [0067]; Fig. 4. A first and second data set of a particular car are interpreted as a feed record.

Claims 2, 8, 10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanuja, Price and Tang, and in view of US 5974412 A - hereinafter "Hazlehurst".

With respect to claims 2, 10 and 16, Ramanuja does not explicitly teach,
wherein generating the score for each inventory record comprises computing a dot product of the vehicle characteristic vector encoding the vehicle record with the vehicle characteristic vector encoding the vehicle of interest, wherein the score comprises the dot product.
However, in the analogous field of querying, Hazlehurst teaches:
"Each document 14 occupies a single point in the vector space 22. For example, a first document regarding cars is represented by a vector 24, and a second document relating to trucks is represented by a vector 26. The similarity between the two documents is determined by taking the dot product of the two vectors 24 and 26. The larger the dot product value, the more similarity between the two vectors 24 and 26. All the vectors clustered around it, including vectors 24 and 26, may represent a common concept. For example, the vector 28 represents a central concept "vehicles" related to all documents clustered around vectors 24 and 26. A document vector is represented by an ordered set of real numbers, one number for each axis in the vector space. For example, the vector 28 is [0.8, 0.65, 0.2]."
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ramanuja, Price and Tang with Hazlehurst's teachings because doing so would provide Ramanuja/Price/Tang's system with the ability to facilitate classification of documents and products, as suggested by Hazlehurst (col. 3:21-23).

With respect to claims 8, 14 and 20, Ramanuja does not explicitly teach,
wherein during the training of the neural network, the neural network generates a self-defined vector space, wherein each of the vehicle characteristic vectors includes a plurality of values, wherein each of the values corresponds to one of the dimensions of the self-defined vector space.
However, in the analogous field of querying, Hazlehurst teaches:
"Referring to FIG. 1, a prior art document retrieval system 12 comprises an information space represented by documents 14. The documents are converted into multiple indices in block 16. The document indices each include a document ID, a list of the different words in the document, and the location of the words in the document. A learning algorithm utilizes an artificial neural network (ANN) in block 18 to generate statistical relationships among the document indices. The vector space generated in block 18 is then subjected in block 20 to a clustering process which identifies a set of concepts central to the documents 14." (col. 4:49-59). 
"Each document 14 occupies a single point in the vector space 22. For example, a first document regarding cars is represented by a vector 24, and a second document relating to trucks is represented by a vector 26. The similarity between the two documents is determined by taking the dot product of the two vectors 24 and 26. The larger the dot product value, the more similarity between the two vectors 24 and 26. All the vectors clustered around it, including vectors 24 and 26, may represent a common concept. For example, the vector 28 represents a central concept "vehicles" related to all documents clustered around vectors 24 and 26. A document vector is represented by an ordered set of real numbers, one number for each axis in the vector space. For example, the vector 28 is [0.8, 0.65, 0.2]."
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ramanuja, Price and Tang with Hazlehurst's teachings because doing so would provide Ramanuja/Price/Tang's system with the ability to facilitate classification of documents and products, as suggested by Hazlehurst (col. 3:21-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/
Primary Examiner, Art Unit 2192